EXHIBIT 10.6
 
 
 
graphic1 [graphic1.jpg]

 
August 22, 2013
 
 
Joseph McDevitt
6 Parkside Avenue
London SW19 SES


Dear Joe:


As we discussed, as a condition to the consummation of the Pinewood Transaction,
each holder of unsecured convertible debt securities of the Company is required
to enter into a form of this Agreement with the Company and elect, effective at
the Closing, either to amend and restate the Debenture owned beneficially
thereby, as well as the documents relating thereto, in accordance with the
conditions below.


Option #1: [   ] Debenture Amendment Election Option #2:  [ X ] Debenture
Conversion Election


(a)  
Option #1:  Debenture Amendment Election.



The Debenture shall be amended and restated to 1) Extend the maturity date from
July 20, 2013 to July 20, 2016.  2)  Stated Interest Rate shall be reduced from
16% to 10% and 3) Effective conversion rate shall be reduced from $0.90 to $0.75
per share.


(b)  
Option #2:  Debenture Conversion Election.



The principal amount of $500,000 and accrued and unpaid interest as of the
closing date shall be shall be promptly converted to the Company’s common stock
at a conversion price equal to $0.60 per share.  In addition, as an incentive
for the conversion, the debenture holder will be issued 3 year warrants to
purchase 833,334 common shares at an initial exercise price of $0.60 per share
for twelve months from the date of this Agreement, at which time the exercise
price shall be increased to $0.75 per share for the remainder of the term of the
Warrant.
.
Please advise us of your election as soon as possible so that the applicable
legal documents may be drafted.




Debenture Holder Acceptance:
 
 
 
/s/  Jospeh
McDevitt                                                                         
      Joseph McDevitt
 


Sincerely,






/s/   Robert DelVecchio                                  
       Robert DelVecchio
       CEO




 
 
5600 Tennyson Parkway   Suite 390   Plano, TX 75024   Phone: 972 473 4033   Fax:
972 473 4034

